Exhibit 10.57

MASIMO CORPORATION

2007 SEVERANCE PROTECTION PLAN

 

 

Participation Agreement for Rick Fishel

 

 

LOGO [g35385g70o70.jpg]



--------------------------------------------------------------------------------

LOGO [g35385g47f48.jpg]

Personal & Confidential

Mr. Rick Fishel

40 Parker

Irvine, California 92618

 

  Re: Masimo Corporation 2007 Executive Severance Protection Plan

     Participation Agreement

Dear Rick:

This letter relates to the 2007 Executive Severance Protection Plan (the “Plan”)
that we, Masimo Corporation have adopted.

Through this letter, you are being offered the opportunity to become a
participant in the Plan, and thereby to be eligible to receive the basic, change
in control, and voluntary severance benefits described below. A copy of the Plan
is attached to this letter. You should read it carefully and become comfortable
with its terms and conditions, and those set forth below.

If you choose to sign below, you will be establishing a Participation Agreement
within the meaning of the Plan, and you will thereby be acknowledging and
agreeing to the following provisions:

 

  (a) that you have received and reviewed a copy of the Plan;

 

  (b) that terms not defined in this letter but beginning with initial capital
letters shall have the meaning assigned to them in the Plan;

 

  (c) that your participation in the Plan requires that you agree irrevocably
and voluntarily to the terms of the Plan and the terms set forth below; and



--------------------------------------------------------------------------------

  (d) that you have had the opportunity to carefully evaluate this opportunity,
and desire to participate in the Plan according to the terms and conditions set
forth herein.

Subject to the foregoing, we invite you to become a “Participant” in the Plan.
Your participation in the Plan will be effective upon your signing and returning
this letter agreement to the Company within thirty (30) days of your receipt of
this letter agreement.

NOW, THEREFORE, you and the Company (hereinafter referred to as “the parties”)
hereby AGREE as follows:

1. If while the Plan and this Participation Agreement are in effect, you become
entitled to a Basic Severance Benefit in accordance with Sections 2 and 4 of the
Plan, then -

 

  a) your Basic Severance Benefit shall equal your annual salary (“Base Salary”)
determined at the highest rate in effect during the one-year period before the
date of your Covered Termination.

 

  b) You and your COBRA qualifying beneficiaries will be entitled to COBRA
continuation coverage at the Company’s expense for a period of twelve months
(12) following your Covered Termination. Thereafter, you will be entitled to
continuation coverage at your own expense and only to the extent it is legally
required under applicable federal or state law, notably COBRA. In addition, the
Company shall make life insurance coverage over the first twelve months
following your covered termination available for purchase by you.

 

  c) Notwithstanding the foregoing, if you commence new employment during the
time that you are receiving any Basic Severance Benefit, any income or benefits
that you receive from such new subsequent employment will offset and reduce (on
a dollar for dollar basis) your Basic Severance Benefits payable from the date
such new employment commences.

2. If while the Plan and this Participation Agreement are in effect, you become
entitled to a Change in Control Severance Benefit in accordance with Sections 3
and 4 of the Plan, then you will receive whichever of the following is
applicable, but not both of them.

 

  a) If your employment terminates on the date of a Change in Control
specifically because your current job (taking into account your division level)
was not offered to you on the date of such Change in Control, your Change in
Control Severance Benefit shall equal the sum of (i) your Base Salary, and
(ii) one times

LOGO [g35385g70o70.jpg]



--------------------------------------------------------------------------------

    the average annual bonus over the last three years (“Average Bonus”). In
addition, you will receive the welfare benefits described under Section 1.b)
above.

 

  b) If you experience a Covered Termination on or after a Change in Control,
during the Protected Period, for a reason other than as set forth in preceding
paragraph 2.a), then your Change in Control Severance Benefit shall equal the
sum of (i) two times your Base Salary, and (ii) one times your Average Bonus.

 

  c) You and your COBRA qualifying beneficiaries will be entitled to COBRA
continuation coverage at the Company’s expense for a period of 12 months
following the date of your Covered Termination. Thereafter, you will be entitled
to continuation coverage at your own expense and only to the extent it is
legally required under applicable federal or state law, notably COBRA. In
addition, the Company shall provide you with Company paid life insurance for the
first 12 months following your Covered Termination.

3. As a condition of receiving any Severance Benefits pursuant to the Plan and
this letter agreement, you must sign all documents listed in Section 4 of the
Plan.

4. In consideration of becoming eligible to receive the Severance Benefits
provided under the terms and conditions of the Plan and this Participation
Agreement, you agree to waive any and all rights, benefits, and privileges to
severance benefits that you might otherwise be entitled to receive under any
other oral or written plan, employment agreement or arrangement.

5. You understand that the waiver set forth in Section 4 above is irrevocable,
and that this letter agreement and the Plan set forth the entire agreement
between us with respect to any subject matter covered herein.

6. Subject to Section 12(b) of the Plan, this letter agreement shall terminate,
and your status as a “Participant” in the Plan shall end, on the first to occur
of -

 

  a) your termination of employment other than pursuant to a “Covered
Termination” as defined in Section 2(d)(i) of the Plan; or

LOGO [g35385g70o70.jpg]



--------------------------------------------------------------------------------

  b) the Sponsor’s termination of the Plan before you become entitled to
Severance Benefits as the result of a termination of your employment, including
a Covered Termination.

7. While the Plan and this Participation Agreement are in effect, you
acknowledge that if you decide to voluntarily resign, you will give the Company
six (6) months notice.

8. As a condition for receiving benefits under the Plan and this letter
agreement, you agree that the Committee may reduce your Plan benefits to avoid
triggering any “excess parachute payments” under Section 280G of the Code.

9. If any provision of the Plan, or of this Participation Agreement, is
determined to be unlawful, invalid or unenforceable, such provision shall be
deemed severed from the Plan or this Participation Agreement, respectively, but
every other provision of the Plan or of this Participation Agreement shall
remain in full force and effect. In substitution for any provision of the Plan
or this Participation Agreement being held unlawful, invalid or unenforceable,
there shall be substituted a provision of similar import reflecting the original
intent of the parties hereto to the fullest extent permissible under law.

LOGO [g35385g70o70.jpg]



--------------------------------------------------------------------------------

10. You recognize and agree that your execution of this letter agreement results
in your enrollment and participation in the Plan, that you agree to be bound by
the terms and conditions of the Plan and this letter agreement, and that you
understand that this letter agreement may not be amended or modified except
pursuant to Section 12 of the Plan.

 

    The “Company”: Dated: January 11, 2008         MASIMO CORPORATION       By  
/s/ Joe E. Kiani         Joe E. Kiani,         Chief Executive Officer and
Chairman of
the Board of Directors

ACCEPTED AND AGREED TO this 11th day of January, 2008.

 

Rick Fishel /s/ Rick Fishel Your Signature

LOGO [g35385g70o70.jpg]